UMB FUND SERVICES, INC. 803 West Michigan Street Milwaukee, Wisconsin 53233 (414) 299-2000 April 8, 2014 Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: Index Funds Filing Pursuant to Rule 497(xbrl) (333-129930 and 811-21836) Dear Sir or Madam: Enclosed for filing pursuant to Rule 497(e) under the Securities Act of 1933, as amended, (the “1933 Act”) are exhibits containing interactive data format risk/return summary information that reflects the risk/return summary information in the prospectus dated July 29, 2013, as filed pursuant to Rule 497(e) under the 1933 Act on March 21, 2014 (Accession Number: 0001398344-14-001789). Questions regarding this filing may be directed to the undersigned at (414) 299-2000. Very truly yours, /s/ Benjamin D Schmidt AVP Fund Administration
